                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

MARK ALLEN KOCH,

                        Plaintiff,                                 8:19CV345

        v.
                                                                  ORDER TO
THOMAS KRUML; CENTER FOR                                         SHOW CAUSE
RURAL AFFAIRS, INC.; RURAL
ENTERPRISE ASSISTANCE PROGRAM;
SHEER COUNTRY, LLC; JOHN AND
JANE DOE; and ALL OTHER PERSONS
HAVING OR CLAIMING ANY RIGHT,
TITLE OR INTEREST IN OR TO, East 22.5
feet of lot 2, in block 30, of the original
townsite Ord Valley County, Nebraska and
Ord-original add/102 N62.5 of DIV E in L4
B30, Ord, Valley County, Nebraska,

                        Defendants.


        This matter is before the Court on plaintiff Mark Allen Koch’s (“Koch”) Motion to
Proceed in forma pauperis (“IFP”) on appeal (Filing No. 35) to the Eighth Circuit Court of
Appeals. A motion to proceed IFP must include an affidavit that (1) shows “the party’s
inability to pay or give security for fees and costs,” (2) “claims an entitlement to redress,”
and (3) “states the issues that the party intends to present on appeal.” Fed. R. App. P. 24(a);
see also 28 U.S.C. § 1915(a).

        Here, Koch did not include an affidavit with his motion to proceed IFP. Koch is
directed to file an affidavit making the three required showings by September 30, 2019.
Failure to do so may result in denial of Koch’s motion to proceed IFP without further
notice. An affidavit form can be accessed at the Court’s website, see United States District
Court        District    of      Nebraska,    Proceeding        Without      an      Attorney,
https://www.ned.uscourts.gov/public/proceeding-without-an-attorney (the second line in
the table: “Affidavit Accompanying Motion for Permission to Appeal In Forma Pauperis”;
click “Word” to open the affidavit), or at Form 4 of the Appendix of Forms to the Federal
Rules of Appellate Procedure. The Clerk of Court is directed to send a copy of the affidavit
form found on the Court’s website to Koch at his address of record.

       IT IS SO ORDERED.

       Dated this 16th day of September 2019.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
